DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the amendment filed 12/08/2021 which amended claims 13 and 22 and cancelled claims 21 and 24-28. Claims 13-20, 22-23 and 29 are currently pending in the application for patent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
electrically controllable area-forming pixel arrangement in claims 13, 15, 20, 22-23 and 29
projection unit in claims 13, 22 and 23
image generating unit in claim 13 
projection optical unit in claim 13
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Suzanne Walts (Reg No. 60,831) on 12/15/2021.
The application has been amended as follows: 

Claim 22.	(Currently Amended) The visual field display apparatus according to 
	the area-forming pixel arrangement is arranged directly adjoining, around, and/or flush with a rim of the light exit opening of the projection unit.

Allowable Subject Matter
Claims 13-20, 22-23 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a projection unit for generating a further virtual display image superposed into a visual field of a user, the projection unit comprising in an interior thereof an image-generating unit for generating a further projection light beam with a further display content and a projection optical unit, arranged opposite the image-generating unit, for projecting the generate further projection light beam onto a partial surface of the projection screen, wherein the area-forming pixel arrangement with the reflection-suppressing deflection arrangement that is arranged thereon is arranged next to a light exit opening of the projection unit.
These limitations in combination with the other limitations of claim 13 renders the claim non-obvious over the prior art of record.
Regarding Claim 23, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious providing a current position of a user of the visual field display apparatus; and orienting the upper edges of the plurality of mutually parallel reflection surfaces of the reflection-suppressing deflection arrangement substantially in the line leading to the eyes of the user depending on the provided current user position.
These limitations in combination with the other limitations of claim 23 render the claim non-obvious over the prior art of record.
Okumura (US 2011/0051029) discloses a visual field display apparatus (Figure 12; Display Device 300), comprising: 
an electrically controllable area-forming pixel arrangement (Figure 12; Display Panel 120) for generating a projection light beam with a display content (see Paragraph [0150]; wherein it is disclosed that the display panel 120 is a light receiving type, and is illuminated by the lighting device 150 provided on the side (rear side) opposite to the display face 120a and performs displaying); 
a reflection-suppressing deflection arrangement (Figure 12; Prism 115) that is arranged on the area-forming pixel arrangement (Figure 12; Display Panel 120) and comprises one or more planar reflection surfaces (see Figure 12; wherein the inclination faces 115b make up the one or more planar reflection surfaces), extending parallel to one another along the area-forming pixel arrangement (Figure 12; Display Panel 120) at a predetermined acute angle thereto (see Figure 12; Paragraphs [0150] and [0155]), for projecting the generated projection light beam onto a partially transparent reflective projection screen (see Figure 13 and Paragraph [0162]; wherein the display light L is output from the display device 100 onto a front window 603), as a result of which a virtual display image that is superposed into a visual field of a user (Figure 13; Rider 605) is generated behind the projection screen (see Figure 13; Paragraph [0165]; wherein it is disclosed that the projected display light L, that is, an image is visible as a virtual image by the rider 605 in the vehicle 600). 
Okumura does not expressly disclose that the one or more planar reflection surfaces are formed to be light-absorbing on rear sides thereof so as to suppress interfering reflections or a projection unit for generating a further virtual display image 
Nakamura (US 2013/0010366) discloses a visual field display apparatus (Figure 2; Head-Up Display Device 11), comprising: 
an electrically controllable area-forming pixel arrangement (Figure 2; Indicator 22) for generating a projection light beam with a display content (see Paragraph [0061]); 
a reflection-suppressing deflection arrangement (Figure 2; Reflector 23) that is arranged adjacent to the area-forming pixel arrangement (Figure 2; Indicator 22) and comprises one or more planar reflection surfaces (Figures 3 and 4; Slopes 32 and Vertical Surfaces 33), wherein 
the one or more planar reflection surfaces (Figures 3 and 4; Slopes 32 and Vertical Surfaces 33) are formed to be light-absorbing on rear sides thereof so as to suppress interfering reflections (see Paragraph [0081]; wherein it is disclosed that the vertical surfaces 33 are colored in black or the like to make light hard to be reflected).
Neither Okumura nor Nakamura discloses a projection unit for generating a further virtual display image superposed into a visual field of a user, the projection unit comprising in an interior thereof an image-generating unit for generating a further projection light beam with a further display content and a projection optical unit, 
Dependent claims 14-20, 22 and 29 are likewise allowable by virtue of their dependency upon allowable independent claims 13 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882